DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 19 February 2021 was considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 13, “the gas conduit” on line 2 lacks adequate antecedent basis in claim 11 on which claim 13 depends.  For examination it was assumed that claim 13 depends from claim 12.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6, 7-9, 15, 16, 19-21, and 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mccloud et al. US 2016/0187377 (Mccloud).
Regarding claim 1, Mccloud teaches (Fig. 2B-2E) a customizable probe card for testing one or more devices under test (DUTs) (semi-automatic wafer probe station for testing DUTs per para [0037]), the customizable probe card comprising: 
a support structure (see Fig. 2B – platen 1022); and 
one or more probe assemblies (see Fig. 2B – probe positioner module 1020) operatively supported by the support structure (see Fig. 2B – module 1020 is positioned on platen 1022), wherein each probe assembly of the one or more probe assemblies includes: 
(i) a respective probe (see Fig. 2E – module 1020 includes probe card 10 for contacting DUT.  Probe card 10 has probes 16 as shown in Fig. 3A); and 

 wherein the respective probe assembly mounting structure (base 1024) is configured to selectively and operatively retain the probe assembly of the one or more probe assemblies at a selected location of the plurality of distinct selected locations relative to the support structure (base 1024 is used to magnetically secure the module 1020 to the platen per para [0042, 0044]) and to facilitate selective adjustment of an orientation of the probe assembly relative to the support structure to any of a plurality of distinct selected orientations relative to the support structure (base 1024 is used to magnetically secure the module 1020 to the platen per para [0042, 0044] at any orientation per para [0042, 0044]). 
Regarding claim 2, Mccloud teaches (Figs. 2B-2E) the customizable probe card of claim 1, wherein the plurality of distinct selected orientations includes a continuous distribution of distinct orientations (see para [0042 and 0044] – module 1020 includes magnetic base 1024 for mounting in continuous orientation.  Para [0044] states positon 1020 can be mounted in any orientation).
Regarding claim 3, Mccloud teaches (Figs. 2B-2E) the customizable probe card of claim 1, wherein the respective probe assembly mounting structure is configured to be selectively retained in position relative to the support structure via one or more of a magnetic force, a mechanical force, and a suction force (see para [0042] – base 1024 of module 1020 is magnetic and therefore using magnetic force for retaining position). 
Regarding claim 4, Mccloud teaches (Figs. 2B-2E) the customizable probe card of claim 1, further comprising a magnetic plate (see para [0042] – since base 1024 is magnetic for mounting, it is inherent that the platen to which it is mounted is magnetic); wherein the respective probe assembly mounting structure of at least one probe assembly of the one or more probe assemblies is configured to be magnetically coupled to the magnetic plate (see para [0042] – magnetic based 1024 for mounting the module 1020).
Regarding claim 6, Mccloud teaches (Figs. 2B-2E) the customizable probe card of claim 4, wherein one or both of the magnetic plate and the respective probe assembly mounting structure includes a permanent magnet ( base 1024 is described as magnetic and therefore understood to be a permanent magnet since no electromagnetic is described).
Regarding claim 7, Mccloud teaches (Figs. 2B-2E) the customizable probe card of claim 1, 
wherein each probe assembly of the one or more probe assemblies includes a respective probe holder that supports the respective probe (see Fig. 2E – module 1020 includes fastener 20 for holding probe card 10); 
wherein the respective probe of at least one probe assembly of the one or more probe assemblies includes a respective probe body that is operatively coupled to the respective probe holder and a respective probe tip configured to test a respective DUT of the one or more DUTs (see Fig. 2B – probes of probe card 10 contact DUT. Also see Fig. 3A illustrating probes 16 of probe card 10); and wherein the respective probe body is configured to be selectively and repeatedly operatively coupled to and uncoupled from the respective probe holder (see Fig. 2E –fastener 20 configured to be selectively coupled and uncoupled to probe card holding probes 16).
Regarding claim 8, Mccloud teaches (Figs. 2B-2E) a probe system, comprising: a chuck (chuck 1015)  with a chuck support surface configured to support a substrate that includes one or more devices under test (DUTs) (see para [0039] – test wafer positioned on surface of chuck 1015); the customizable probe card of claim 1 (see claim 1 above); and probe card holder configured to support the customizable probe card relative to the substrate (see Fig. 2B – mounting plate 1010 holds the platen 1022); wherein the customizable probe card is configured to be selectively and repeatedly operatively coupled to and uncoupled from the probe card holder (see Fig. 2B – platen 1022 and module 1020 can be selectively removed and coupled to mounting plate 1010).
Regarding claim 9, Mccloud teaches (Figs. 2B-2E) probe system of claim 8, wherein the support structure supports the one or more probe assemblies such that each probe assembly of the one or more probe assemblies is operatively coupled to an upper side of the support structure when the customizable probe card is in operative use to test one or more DUTs positioned below the support structure (see Figs. 2B-2E – platen 1022 supports multiple modules 1020 for testing DUTs on chuck 1015).
Regarding claim 15, Mccloud teaches (Figs. 2B-2E) a method of reconfiguring the customizable probe card of the probe system of claim 8, the method comprising:
repositioning the respective probe of at least one probe assembly of the one or more probe assemblies (para [0042and 0044] – module 102 is mounted in any orientation on the mounting plates in order to match the wafer pad orientation as needed, this corresponds to repositioning based on wafer pads);
 wherein the repositioning the respective probe includes repositioning the respective probe assembly mounting structure of at least one probe assembly of the one or more probe assemblies relative to the support structure (para [0042 and 0044] – module 1020 is mounted with the base 1024 in any orientation on the mounting plates in order to match the wafer pad orientation as needed); and wherein the repositioning the respective probe assembly mounting structure includes one or more of:
(i) uncoupling the respective probe assembly mounting structure from the support 10 structure; (ii) moving the respective probe assembly mounting structure to one or both of a different location and a different rotational orientation upon the support structure; and (iii) coupling the respective probe assembly mounting structure to the support structure (para [0042 and 0044] – module 1020 is mounted in any orientation on the mounting plates in order to match the wafer pad orientation as needed.  This includes moving base 1024 such that the probes are positioned).
Regarding claim 16, Mccloud teaches (Figs. 2B-2E) the method of claim 15, wherein the moving the respective probe assembly mounting structure includes moving the respective probe assembly mounting structure to assume a selected orientation of a continuous distribution of orientations relative to the support structure (para [0042 and 0044] – module 1020 and base 1024 is mounted in any orientation on the mounting plates in order to match the wafer pad orientation as needed.).
Regarding claim 19, Mccloud teaches the method of claim 15, wherein the customizable probe card further comprises a magnetic plate (see para [0042] – since base 1024 is magnetic for mounting, it is inherent that the platen to which it is mounted is magnetic); wherein the respective probe assembly mounting structure of at least one probe assembly of the one or more probe assemblies is configured to be magnetically coupled to the magnetic plate (see para [0042] – magnetic based 1024 for mounting the module 1020); and wherein the moving the respective probe assembly mounting structure includes moving while the respective probe assembly mounting structure remains magnetically coupled to the magnetic plate (see para [0042] – magnetic based 1024 for mounting the module 1020 is positioned while magnetically coupled).
Regarding claim 20, Mccloud teaches (Figs. 2b-2E) a probe system (semi-automatic wafer probe station for testing DUTs per para [0037]), comprising:
a chuck with a chuck support surface configured to support a substrate that includes one or more devices under test (DUTs) (see para [0039] – test wafer positioned on surface of chuck 1015);
a customizable probe card configured to test the one or more DUTs (see Fig. 2B – modules 1020), wherein the customizable probe card comprises:
(i) a support structure (see Fig. 2B – probe card 10 forms support structure for probe tips);
(ii) one or more probe assemblies supported by the support structure (see Fig. 2B – probe tips 16 as shown in Fig. 3A), wherein each probe assembly of the one or more probe assemblies includes a respective probe (see Fig.3A – probe tips 16); and
 (iii) one or more probe translation stages (see Fig. 2B – modules 1020 includes xyz translation stage), wherein each probe translation stage of the one or more probe translation stages is configured to facilitate selective adjustment of an orientation of the respective probe of at least one probe assembly of the one or more probe assemblies relative to the support structure (see para [0042] – XYZT translation provides movement of probe card 10 for respectively positioning probe tips); and
a platen that supports the customizable probe card relative to the substrate (see Fig. 2B – platen 1022);
 wherein the platen supports the customizable probe card such that the support structure is positioned between the platen and the chuck during operative use of the customizable probe card to test the one or more DUTs (see Fig. 2E – probe card 10 is suspended by the platen 1022 and is positioned lower than the platen 1022 and thus between the platen and the chuck).
Regarding claim 21, Mccloud teaches (Figs. 2B-2E) the probe system of claim 20, wherein each probe assembly of the one or more probe assemblies includes a respective probe translation stage of the one or more probe translation stages (see Fig. 2B – module 1020 includes XYZT translation stage); and wherein the respective probe translation stage of at least one probe assembly of the one or more probe assemblies is configured to one or both of:
 (i) translate the respective probe relative to the support structure along one or more linear dimensions (see para [0042] – XYZT includes linear translation and rotational movement); and
(ii) rotate the respective probe relative to the support structure (see para [0042] – XYZT includes linear translation and rotational movement). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Mccloud et al. US 2016/0187377 (Mccloud) in view of Chen et al. CN 205941630 (Chen).
Regarding claim 5, Mccloud teaches (Figs. 2B-2E) the customizable probe card of claim 4, but does not explicitly teach wherein one or both of the magnetic plate and the respective probe assembly mounting structure includes an electromagnet that is configured to be selectively magnetized to selectively retain the respective probe assembly mounting structure in position relative to the magnetic plate.
Chen teaches one or both of the magnetic plate and the respective probe assembly mounting structure includes an electromagnet that is configured to be  selectively magnetized to selectively retain the respective probe assembly mounting structure in position relative to the magnetic plate (see abstract – probe table equipped with electromagnet for fixing probe base in position).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the magnetic plate or probe assembly taught by Mccloud to include an electromagnetic configured to selectively retain the probe assembly as taught by Chen in order to more easily move and position the probes by disabling the attractive force between the plate and the assembly during the positioning.
Regarding claim 18, Mccloud teaches the method of claim 15, wherein the customizable probe card further comprises a magnetic plate (see para [0042] – since base 1024 is magnetic for mounting, it is inherent that the platen to which it is mounted is magnetic);  wherein the respective probe assembly mounting structure of at least one probe assembly of the one or more probe assemblies is configured to be selectively magnetically coupled to the magnetic plate (see para [0042] – magnetic based 1024 for mounting the module 1020). 
Mccloud does not teach wherein one or both of the magnetic plate and the respective probe assembly mounting structure includes an electromagnet that is configured to be selectively magnetized to selectively retain the respective probe assembly mounting structure in position relative to the magnetic plate; and wherein the uncoupling the respective probe assembly mounting structure includes selectively demagnetizing the electromagnet to selectively decrease the magnitude of the magnetic force.
Chen teaches one or both of the magnetic plate and the respective probe assembly mounting structure includes an electromagnet that is configured to be  selectively magnetized to selectively retain the respective probe assembly mounting structure in position relative to the magnetic plate (see abstract – probe table equipped with electromagnet for fixing probe base in position) and wherein the uncoupling the respective probe assembly mounting structure includes selectively demagnetizing the electromagnet to selectively decrease the magnitude of the magnetic force (disabling electromagnet the magnetic force is removed).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the magnetic plate or probe assembly taught by Mccloud to include an electromagnetic configured to selectively retain the probe assembly as taught by Chen in order to more easily move and position the probes by disabling the attractive force between the plate and the assembly during the positioning.

Claims 22 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Mccloud et al. US 2016/0187377 (Mccloud) in view of Rassier et al. US 2011/0271411 (Rassier).
Regarding claim 22, the prior art of record taken alone or in combination fails to teach the probe system of claim 21, but does not teach wherein the respective probe translation stage includes a motorized translation stage; wherein the probe system further comprises a controller configured to transmit a stage control signal to the respective probe translation stage of each probe assembly of the one or more probe assemblies.
Rassier teaches a motorized translation stage wherein a controller transmits a stage control signal to the stage (see Fig. 7 – motorized translation stage for motorized movement based on input signal).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the translation stage taught by Mccloud to be a motorized translation stage as taught by Rassier in order to provide remote and/or automated movement of the stage.
Regarding claim 25, Mccloud teaches (Figs. 2B-2E) the method of reconfiguring the customizable probe card of the probe system of claim 20, wherein each probe assembly of the one or more probe assemblies includes a respective probe translation stage of the one or more probe translation stages (see Fig. 2B – module 1020 includes XYZT translation stage); 
the method comprising:  repositioning, with the respective probe translation stage, the respective probe of at least one probe assembly of the one or more probe assemblies; and wherein the repositioning the respective probe with the respective probe translation stage includes controlling the respective probe translation stage (para [0042and 0044] – module 102 is mounted in any orientation on the mounting plates in order to match the wafer pad orientation as needed). 
Mccloud does not teach transmitting a stage control signal from a controller of the probe system to the respective probe translation stage.
Rassier teaches transmitting a stage control signal from a controller of the probe system to the respective probe translation stage (see Fig. 7 – motorized translation stage for motorized movement based on input signal).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the translation stage taught by Mccloud to be a motorized translation stage as taught by Rassier in order to provide remote and/or automated movement of the stage.


Allowable Subject Matter
Claims 10, 11, 12, 14, 17, 23, and 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Regarding claim 10, the prior art of record taken alone or in combination fails to teach the probe system of claim 8, wherein the platen supports the customizable probe card such that the support structure is positioned between the platen and the chuck during operative use of the customizable probe card to test the one or more DUTs, in combination with all other elements of claim 10.
Regarding claim 11, the prior art of record taken alone or in combination fails to teach probe system of claim 8, wherein the imaging device is operatively supported by a probe body of a respective probe of a corresponding probe assembly of the one or more probe assemblies in combination with all other elements of claim 11.
Regarding claim 12, the prior art of record taken alone or in combination fails to teach probe system of claim 8, further comprising:
a gas source configured to generate a pressurized flow of a gas; and
a gas conduit extending from the gas source to convey the pressurized flow from the gas source; and wherein one or both of the respective probe assembly mounting structure and the support structure includes a gas connector that is configured to be fluidly connected to the gas conduit and to convey the pressurized flow to an interface between the respective probe assembly mounting structure and the support structure, in combination with all other elements of claim 12.
Regarding claim 13, the prior art of record taken alone or in combination fails to teach the probe system of claim 11, further comprising a valve for selectively regulating a flow of gas through the gas conduit; wherein the valve is a remotely controlled valve; and wherein the probe system further comprises a controller that is configured to transmit a valve control signal to the valve to regulate the flow of gas through the gas conduit in combination with all other elements of claim 13.
Regarding claim 14, the prior art of record taken alone or in combination fails to teach  the probe system of claim 8, further comprising a repositioning jig configured to facilitate alignment of each respective probe holder at a predetermined orientation relative to the support structure; wherein the repositioning jig is configured to selectively engage the respective probe assembly mounting structure of at least one probe assembly of the one or more probe assemblies to bring each respective probe assembly mounting structure to the predetermined orientation relative to the support structure, in combination with all other elements of claim 14.
Regarding claim 17, the prior art of record taken alone or in combination fails to teach the method of claim 15, wherein the customizable probe card further comprises a magnetic plate; wherein the respective probe assembly mounting structure of at least one probe assembly of the one or more probe assemblies is configured to be selectively magnetically coupled to the magnetic plate; wherein the probe system further comprises:
a gas source configured to generate a pressurized flow of a gas; and
a gas conduit extending from the gas source to convey the pressurized flow from the gas source; and
wherein the uncoupling the respective probe assembly mounting structure includes:
(i) generating the pressurized flow with the gas source; and
(ii) conveying the pressurized flow through the gas conduit to the respective probe assembly mounting structure to reduce a friction between the respective probe assembly mounting structure and the magnetic plate, in combination with all other elements of claim 17.
Regarding claim 23, the prior art of record taken alone or in combination fails to teach the probe system of claim 22, wherein the controller is a network-connected device that is configured to receive a wireless control signal from a user interface device;
wherein the user interface device includes a device that is configured to provide a user with a user interface for receiving an input corresponding to a desired adjustment of the respective probe translation stage of at least one probe assembly of the one or more probe assemblies; and
wherein the stage control signal is at least partially based upon the wireless control signal, in combination with all other elements of claim 23.

Regarding claim 24, the prior art of record taken alone or in combination fails to teach the probe system of claim 20, further comprising an imaging device configured to generate an optical image of at least a portion of the probe system; wherein the imaging device is operatively supported by a probe body of a respective probe of a corresponding probe assembly of the one or more probe assemblies, in combination with all other elements of claim 24.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEE E RODAK whose telephone number is (571)270-5628. The examiner can normally be reached Monday-Friday 7:30AM - 3:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on (571) 272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEE E RODAK/Primary Examiner, Art Unit 2868